Citation Nr: 0415573	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability to include a total right knee replacement.

2.  Entitlement to service connection for a left knee 
disability to include amputation above the left knee.


REPRESENTATION

Veteran represented by:	National Association of County 
Veteran Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2003, the veteran, his spouse, and representative 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  


FINDINGS OF FACT

1.  There is no evidence of record demonstrating the 
incurrence of a right knee disability during the veteran's 
service and there is no competent evidence linking a current 
right knee disability to include total right knee replacement 
to the veteran's service.

2.  There is no evidence of record demonstrating the 
incurrence of a left knee disability during the veteran's 
service and there is no competent evidence linking a current 
left knee disability to include above the knee amputation to 
the veteran's service.




CONCLUSIONS OF LAW

1.  Service connection for a right knee disability to include 
total right knee replacement is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Service connection for a left knee disability to include 
above the knee amputation is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (Court) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the instant case, the VCAA notice was issued in 
April 2002, after the February 2002 receipt of the veteran's 
claim and prior to the RO's May 2002 decision.  Therefore, 
the veteran received the notice within the time limits 
prescribed by law.  

The April 2002 letter notified the veteran of the VCAA and 
the obligations of VA with respect to the duty to assist and 
duty to notify regarding the information and evidence 
necessary to substantiate his claim.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Therefore, 
the Board finds that the VCAA notice substantially complied 
with all of the matters specified in the statute.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.   The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records, 
VA treatment records, VA examination reports and private 
treatment reports were submitted.  The veteran has not 
indicated that there was any outstanding evidence not already 
of record.  During his hearing in December 2003, the veteran 
referred to treatment that he received in 1961, but he was 
unable to recall the private physician's name.  At this 
point, without the information that only the veteran can 
provide, an attempt to secure such records would be futile.  
The veteran also testified that he received disability 
benefits from the Social Security Administration (SSA) for 
several years in the 1970s when he lost his left leg, and 
that he started receiving benefits based on his legs in 2000.  
Therefore, it is reasonable to find that if obtained, such 
records would only show the degree of disability demonstrated 
in the 1970s and 2000, years after the veteran's separation 
from service.  In addition, the veteran was afforded a VA 
examination to assess the disabilities at issue in April 
2002, and he participated in a personal hearing in December 
2003.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Here, the evidence clearly shows that the veteran currently 
suffers from disabilities of the right and left knees.  Post-
service records, dating back to 1968, reflect a history of 
multiple surgical procedures on both knees.  An amputation 
above the left knee was performed following complications due 
to a post-operative infection in 1978.  On VA examination of 
April 2002, the examiner determined that the veteran was 
suffering from right knee pain due to the knee replacement 
and that there was a lot of pain from the neuroma from the 
left thigh stump.  Therefore, there is a current disability.  
However, the evidence is lacking with regard to demonstrating 
the incurrence or aggravation of these disabilities during 
service.

The service medical records are completely negative for 
recorded complaints or diagnoses of knee conditions.  The 
enlistment examination and medical history reports, completed 
in January 1958, are negative with regard to knee conditions.  
The service treatment records only show that the veteran was 
treated for anxiety and headaches.  The musculoskeletal 
system was normal at the time of a Medical Board examination 
completed in June 1959.  On the corresponding medical history 
report, the veteran offered negative responses regarding 
questions concerning the extremities, bones and joints.  
Therefore, based on the service records alone, it is 
reasonable to find that there were no injuries or diagnosed 
disorders related to the knees during the veteran's service.

In December 2003, the veteran testified that he underwent 
spinal taps during service and that he was immobilized from 
the hips down.  The service medical records do show that the 
veteran had undergone spinal taps, but the examinations 
conducted at those times were negative for knee complaints or 
diagnosed conditions.  The veteran also testified that he 
started having trouble with his knees after his discharge 
from service and that he first sought treatment in 1961.  His 
wife also testified that she noticed problems a couple of 
years after the veteran's discharge from service.  At the 
time of the VA examination in April 2002, the veteran 
reported that his knee problems started in 1961.  The lay 
statements in this case are consistent with regard to dating 
the veteran's knee conditions back to 1961, several years 
after his separation from service.  The statements are also 
consistent with respect to the lack of a specific injury or 
incident as the cause of the post-service complaints and 
findings.  The first documented complaints and findings 
related to the knees appear in private treatment records 
dated in 1968, almost ten years after the veteran's 
separation from service.  Therefore, it is reasonable to 
conclude that the knee conditions were not incurred in 
service, but a few years thereafter.  

Furthermore, there is no evidence of a nexus between the 
post-service bilateral knee complaints and the veteran's 
service.  As stated, the veteran has not alleged that he 
injured his knees during service.  He has indicated, and the 
evidence does show, that spinal taps were performed.  
However, as noted, the examinations conducted at those times 
were negative for any complaints or findings of knee 
conditions.  Moreover, at the April 2002 VA examination, the 
examiner did not relate any of the current findings to 
service including spinal taps conducted therein.  Also, the 
private treatment records dated from 1968 to 2002 are 
negative for any opinions or commentary regarding the 
incurrence of any knee conditions during the veteran's 
service or relating the conditions to the veteran's service.  
Therefore, there is no competent evidence of a nexus between 
the veteran's service and his current right disability, total 
right knee replacement, and left knee disability, above the 
knee amputation.  

Therefore, the only remaining evidence in support of the 
claim consists of the veteran's lay assertions.  However, as 
medical expertise is required in this instance, the veteran 
is not competent to comment on a medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the evidence shows that the veteran was first 
diagnosed with right and left knee conditions in 1961, 
several years after his separation from service.  There is no 
evidence of record that the veteran ever had symptoms 
associated with knee conditions during his period of active 
service.  Moreover, the Board finds that there is no medical 
evidence linking the veteran's current bilateral knee 
disabilities to any injury or disease he incurred during his 
active military service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's bilateral knee disabilities began during 
service or are related to his service.  Thus, the veteran's 
claim is denied.


ORDER

Entitlement to service connection for a right knee disability 
to include total replacement of the right knee is denied.

Entitlement to service connection for a left knee disability 
to include above the knee amputation is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



